On behalf of the 
Royal Thai Government, allow me first to congratulate 
you, Mr. President, and the former Yugoslav Republic 
of Macedonia on your election as the President of the 
General Assembly at its sixty-second session. The Thai 
delegation looks forward to rendering its full support 
for the work of this session in the coming months. 
 I also wish to take this opportunity to express my 
sincere appreciation to Secretary-General Ban Ki-moon 
for his tireless devotion to the United Nations and its 
reform. The first year in office is crucial for setting the 
priorities and future direction of this Organization, and 
the Secretary-General is certainly faced with a great 
challenge. 
 Thailand is keen to work with the Secretary-
General towards a renewed United Nations   one that 
is more responsive and empowered to address 
effectively the needs of the peoples of our world. We 
are keen to do so because we are committed to what 
the United Nations stands for: respect for equality, for 
diversity, for human rights and for people. 
 That commitment drives us to build a stronger 
democracy that is more transparent and has stronger 
safeguards for our people. That commitment also 
guides us in building a sound, open economy and a 
more just and equitable society governed by the rule of 
law   crucial underpinnings for sustainable 
development. 
 All of that is taking place during a very special 
year for the Thai people, namely, the eightieth birthday 
of His Majesty the King of Thailand. 
 As most representatives probably know, exactly 
one year has passed since Thailand moved to address 
the unprecedented political paralysis in our democratic 
system. I wish to take this opportunity to assure our 
friends that we are keeping to the timeline for the 
revitalization of parliamentary democracy, with general 
elections scheduled for 23 December 2007. 
 Exactly 10 years ago, Thailand suffered from a 
deep crisis of a different nature. Through globalization, 
that economic ailment quickly spread to many 
countries and regions. Yet we have emerged from the 
1997 Asian financial crisis a stronger and more vibrant 
free-market economy. Now, despite high oil prices and 
other challenges, Thailand’s economic fundamentals 
are strong. 
 But, while continued economic growth over the 
past decade has lifted millions of Thais out of poverty, 
some 10 per cent have not benefited. Thailand, like 
other developing countries, continues to face 
challenges to sustainable development in the form of 
income disparities and an urban/rural divide. 
 I believe that governments have a moral 
responsibility to address disparities in income 
distribution. This is why Thailand has made it our 
national priority to promote growth with equity and to 
achieve development from within. Our approach has 
been based on His Majesty the King’s philosophy of a 
“sufficiency economy”, which calls for moderation and 
mindfulness in consumption, prudent economic 
decision-making and careful risk management. The 
philosophy’s recognition by the United Nations 
Development Programme in its 2007 Thailand Human 
Development Report has strengthened our conviction 
that we are on the right track. 
 The Government is leading that effort through 
universal education and investing in basic 
infrastructure for people-centred development. We 
believe that emphasis on moderation and knowledge 
will lead to a more equitable society, which is 
fundamental to sustainable development and immunity 
from external shocks. 
 In addition to promoting growth with equity, 
governments must also ensure that progress does not 
come at the expense of the environment. For Thailand, 
the sufficiency economy’s concepts of moderation and 
mindfulness relate directly to the sustainable utilization 
of natural resources. Thailand aims at cutting back on 
its reliance on fossil fuels and at lowering greenhouse 
gas emissions through energy conservation. 
 At the same time, we seek to meet our growing 
energy demand through renewable energy and biofuels. 
We are also considering the option of nuclear energy, 
paying heed to the crucial issue of safety. 
 But Thailand realizes that a significant reduction 
of fossil fuel use will likely take a few more decades, 
owing to the high costs of new technology. There must 
be greater partnership between countries that have 
developed clean energy technologies and those who 
lack them. We therefore reiterate our call for research 
and development cooperation and the affordable 
transfer of clean coal and methane reduction 
technologies. 
 An inevitable consequence of climate change is 
unpredictability of the water supply. As a major food-
producing country, and in line with His Majesty the 
King’s “Water is life” initiative, water conservation is a 
long-term priority for the Thai Government. We have 
made a commitment to increasing the country’s 
forested and water catchment areas. I would like to call 
on all nations to make water management a priority on 
our climate change agenda as well. 
 Thailand places great importance on promoting 
human security and is an active member of the Human 
Security Network. I have spoken about Thailand’s 
efforts to provide our people with freedom from want 
through democratic reform, respect for human rights 
and people-centred and sustainable development. The 
other side of human security is freedom from fear. As a 
result of fear and mistrust, individuals and 
communities fall prey to extremist ideas that further 
divide humanity. I strongly believe that the best 
strategy to conquer such fear is winning hearts and 
minds, and Thailand is committed to fostering cross-
cultural understanding. 
 But terrorism continues to draw its strength from 
extremist ideologies. So we must appeal to the majority 
in the world who are moderates to join forces against 
extremism. In addition, enhancing inter- and intra-faith 
dialogue and dialogue among civilizations should take 
place at the regional level. We are doing that in South-
East Asia. 
 As a neighbouring country sharing a land border 
of more than 2,400 kilometres with Myanmar and 
currently hosting more than a million of its citizens, 
Thailand is gravely concerned about what we are 
seeing and hearing about in Myanmar. Thailand and 
Myanmar, being predominantly Buddhist, share a 
belief in non-violence and tolerance. Thailand 
therefore finds unacceptable the commission of 
violence and bodily harm to Buddhist monks and other 
demonstrators in Yangon. 
 This morning, the Association of Southeast Asian 
Nations (ASEAN) discussed the situation in Myanmar. 
ASEAN is appalled to have received reports of the use 
of automatic weapons and demands that the Myanmar 
Government immediately desist from the use of 
violence against demonstrators. ASEAN expressed 
revulsion over reports that demonstrations in Myanmar 
are being suppressed by violent force and that there 
have been a number of fatalities. We strongly urge 
Myanmar to exercise the utmost restraint, to seek a 
political solution and resume its efforts aimed at 
national reconciliation with all parties concerned, and 
to work towards a peaceful transition to democracy. We 
call for the release of all political detainees, including 
Daw Aung San Suu Kyi. 
 ASEAN fully supports the decision of Secretary-
General Ban Ki-moon to send Special Envoy Ibrahim 
Gambari to Myanmar. We ask the Myanmar 
Government to cooperate fully and to work with him. 
Mr. Gambari’s role as a neutral interlocutor among all 
the parties can help to defuse the dangerous situation. 
ASEAN urges Myanmar to grant him full access to all 
parties in the country, as it has done in the past. 
 Thailand is undergoing changes that will make it 
a more capable partner of the international community 
and the United Nations. At the regional level, Thailand 
is eager to work with our ASEAN partners to create a 
closer community. Strengthened by a new Charter, 
ASEAN will be able to cooperate more effectively with 
its United Nations partners.  
 Indeed, promoting closer cooperation between 
ASEAN and the United Nations   two organizations 
that share the same values and goals   will be one 
contribution to restoring faith in the multilateral 
system. Another will be supporting ongoing United 
Nations reform efforts. Together with Chile, South 
Africa and Sweden, Thailand has put forth the Four 
Nations Initiative proposals, aimed at improving the 
governance and management of the Secretariat on the 
basis of increased accountability and transparency. 
 Thailand’s cooperation with the international 
community and the United Nations is being further 
enhanced by new people-centred initiatives. Our new 
constitution provides for universal education and 
health care, gender equality, respect for children’s 
rights and a social safety net for the poor, the disabled 
and the elderly. More than ever before, we are 
committed to combating HIV/AIDS and other global 
health threats. 
 In the area of poverty eradication, Thailand is 
also committed to going beyond our borders to assist 
our friends and neighbours. Our Mae Fah Luang 
Foundation’s community development model is being 
replicated in Afghanistan and Indonesia. Thai troops 
participating in United Nations peacekeeping missions 
are recognized for their contributions in rebuilding 
basic infrastructures in post-conflict areas. 
 We see that the immediate resumption of the 
Doha Round of multilateral trade negotiations is 
essential to help the developing world achieve the 
Millennium Development Goals (MDGs). And, as the 
twelfth session of the United Nations Conference on 
Trade and Development, to be held in Accra next year, 
approaches, Thailand is looking forward to discussing 
ideas for South-South and trilateral cooperation to 
address the opportunities and challenges of 
globalization for development. 
 This has been a year of great reform for Thailand. 
The current political and social reforms that are taking 
place in my country will allow us to make greater 
contributions to a world where people can live in 
security and dignity, free from poverty and despair   a 
world where the present generation enhances the 
ability of future generations to meet their own needs. 
 As the world grows smaller by the day, humanity, 
more than ever before, is sharing a common destiny. 
Our faith in the United Nations and in the multilateral 
process must be equal to the challenges and 
opportunities facing us. 
